PER CURIAM.
On June 26, 1967, petitioner submitted his resignation from the Oregon State Bar. The resignation was filed because of charges then pending against him for issuing non-sufficient checks. The resignation was accepted. On May 16, 1968, he filed an application to be reinstated. The application was submitted to this court with an adverse recommendation by the Board of Gov*298ernors. We remanded the proceeding to the Board of Governors for an evidentiary hearing. The Board appointed a trial committee which heard the evidence and recommended that the application be denied. The Board of Governors reviewed the file and by a unanimous vote of the ten members of the Board present at the meeting recommended that the petition be denied.
The principal objections to the application are that for several months after his resignation, petitioner continued to hold himself out as a lawyer and that he had been the defendant in a large number of lawsuits filed against him. Many of these actions were for the nonpayment of debts.
After petitioner’s attention was called to his window sign which read “J. Graham Killam, Attorney at Law” and to other indicia in his office that he was still a lawyer, he removed the offending sign and certificates. However, his own testimony creates doubt as to his ability to avoid the financial entanglements which led to his issuing many non-sufficient fund checks. Accordingly, we agree with the trial committee and the Board that the application be now denied.
This opinion is without prejudice to further application at the end of one year from the date of this opinion.
It is so ordered.